DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017192121 A1 Dherde et al. (hereafter Dherde).

Regarding claim 1, Dherde teaches a refrigerator ([0040] “various appliances that can include, but are not limited to, refrigerating appliances, freezers”), comprising: a wrapper (outer wrapper 16) having a first opening (the front of outer wrapper 16 is open (left side of figs 4 and 5) and a first edge (fig 8 shows a first edge where outer wrapper 16 interfaces with wrapper channel 200) extending around the first opening; a liner (inner liner 18) having a second opening (the front of inner liner 18 is open (left side of figs 4 and 5) and a second edge (fig 8 shows a second edge where inner liner 18 interfaces with liner channel 204) extending around the second opening, wherein the liner is disposed inside the wrapper (fig 4 shows the inner liner 18 inside the outer wrapper 16); a thermal bridge (trim breaker 20) interconnecting the wrapper and the liner to form a cavity therebetween ([0018] “trim breaker 20 that defines a joint 22 extending between portions of the outer wrapper 16 and inner liner 18”), wherein the thermal bridge includes a body portion (joint 22) having first (wrapper channel 200) and second channels (liner channel 204) opening in a first direction and a third channel (loop channel 182) opening in a second direction that is opposed to the first direction (fig 8 shows the loop channel 182 opening generally to the lower left and wrapper channel 200 and liner channel 204 opening in the opposite direction, generally to the upper right), and further wherein the first and second edges are disposed in the first and second channels, respectively (fig 8 shows the first edge of the outer wrapper 16 in the wrapper channel 200 and the second edge of the inner liner 18 in the liner channel 204); and a conduit received in the third channel ([0035] “heat loop 180 that is disposed within a loop channel 182”), wherein the conduit is configured to circulate a heated medium ([0035] “The heat loop 180 can include a conduit through which a thermal material is delivered for transferring heat from the heat loop 180 to the contact surface 184.”)

Regarding claim 2, Dherde teaches the refrigerator of claim 1 as stated above, wherein the cavity positioned between the liner and the wrapper is a vacuum insulated cavity ([0034] “The inner liner 18 serves to cooperate with the outer wrapper 16 and the trim breaker 20 to define the hermetically sealed insulating cavity 24 that defines an at least partial vacuum.”)

Regarding claim 4, Dherde teaches the refrigerator of claim 1 as stated above, wherein the thermal bridge (trim breaker 20) includes a sealing surface (contact surface 184), and further wherein the first channel (wrapper channel 200) and the third channel (loop channel 182) are disposed on opposite sides of the sealing surface (figs 4, 5, and 9 show the first channel and third channel opposite the sealing surface).

Regarding claim 5, Dherde teaches the refrigerator of claim 4 as stated above, wherein the thermal bridge (trim breaker 20) includes an inwardly projecting extension (fig 8 shows an inwardly projecting extension), and further wherein the second channel (liner channel 204) is disposed on the inwardly projecting extension in an inwardly offset position relative to the first channel (fig 8 shows the liner channel 204 on the inwardly projecting extension offset both inwardly and lower than the wrapper channel 202).

Regarding claim 6, Dherde teaches the refrigerator of claim 1, wherein the conduit (heat loop 180) includes tubing configured to circulate heated refrigerant through the tubing ([0035] “The heat loop 180 can include a conduit through which a thermal material is delivered for transferring heat from the heat loop 180 to the contact surface 184.”)

Regarding claim 7, Dherde teaches a refrigerator ([0040] “various appliances that can include, but are not limited to, refrigerating appliances, freezers,”), comprising: a wrapper (outer wrapper 16) having an opening (the front of outer wrapper 16 is open (left side of figs 4 and 5)) and a front edge (fig 8 shows a first edge where outer wrapper 16 interfaces with wrapper channel 200) extending around the opening of the wrapper; a liner (inner liner 18) having an opening (the front of inner liner 18 is open (left side of figs 4 and 5)) and a front edge (fig 8 shows a second edge where inner liner 18 interfaces with liner channel 204) extending around the opening of the liner; and a thermal bridge (trim breaker 20) interconnecting the wrapper and the liner to form a vacuum insulated cavity therebetween ([0018] “trim breaker 20 that defines a joint 22 extending between portions of the outer wrapper 16 and inner liner 18” and [0034] “The inner liner 18 serves to cooperate with the outer wrapper 16 and the trim breaker 20 to define the hermetically sealed insulating cavity 24 that defines an at least partial vacuum”), wherein the thermal bridge includes a body portion (joint 22) having an outwardly opening channel (loop channel 182) disposed on a front side of the thermal bridge and first (wrapper channel 200) and second (liner channel 204) inwardly opening channels disposed on a rear side of the thermal bridge (fig 8 shows the loop channel 182 opening generally to the lower left and wrapper channel 200 and liner channel 204 opening in the opposite direction, generally to the upper right), wherein the front edge of wrapper is received in the first inwardly opening channel and the front edge of the liner is received in the second inwardly opening channel (fig 8 shows the first edge of the outer wrapper 16 in the wrapper channel 200 and the second edge of the inner liner 18 in the liner channel 204), and further wherein the second inwardly opening channel is inset relative to the first inwardly opening channel (fig 8 shows the liner channel 204 on the inwardly projecting extension offset both inwardly and lower than the wrapper channel 202).

Regarding claim 8, Dherde teaches the refrigerator of claim 7 as stated above, wherein the wrapper (outer wrapper 16) is comprised of a sheet metal material ([0031] “it is contemplated that the metallic frame 40 can be directly attached to the outer wrapper 16 of the cabinet 12. It is also contemplated that the metallic frame 40 can be incorporated as a thickened or reinforced portion of the outer wrapper 16. The thickening or reinforcement of the outer wrapper 16 can be accomplished through the addition of structural material at the portions described above or through folding over of the outer wrapper 16 to form thickened portions of the outer wrapper 16.”).

Regarding claim 11, Dherde teaches the refrigerator of claim 7 as stated above, wherein the front edge of the wrapper (outer wrapper 16) includes a plurality of engagement features (interpreted as something which improves engagement between the wrapper and channel) disposed thereon ([0037] “Accordingly, the wrapper channel 200 can include a sealing and/or adhesive material 202 that seals the engagement between the outer wrapper 16 and the trim breaker 20 at the wrapper channel 200 for defining a hermetic seal of the cabinet 12”)

Regarding claim 12, Dherde teaches the refrigerator of claim 11 as stated above, wherein the front edge of the liner (inner liner 18) includes a plurality of engagement features (interpreted as something which improves engagement between the wrapper and channel) disposed thereon ([0037] “The liner channel 204 can include a sealant and/or adhesive that receives and hermetically seals the inner liner 18 to the trim breaker 20 for defining the at least partial vacuum within the insulating cavity 24 of the cabinet 12.”)

Regarding claim 13, Dherde teaches the refrigerator of claim 7 as stated above, wherein the front side of the thermal bridge (trim breaker 20) defines a forward facing sealing surface (contact surface 184).

Regarding claim 14, Dherde teaches the refrigerator of claim 7 as stated above, including: a conduit (heat loop 180) received in the outwardly opening channel (([0035] “heat loop 180 that is disposed within a loop channel 182”), wherein the conduit is configured to transport a heated medium ([0035] “The heat loop 180 can include a conduit through which a thermal material is delivered for transferring heat from the heat loop 180 to the contact surface 184.”).

Regarding claim 15, Dherde teaches a refrigerator ([0040] “various appliances that can include, but are not limited to, refrigerating appliances, freezers”), comprising: a wrapper (outer wrapper 16) having a first opening (the front of outer wrapper 16 is open (left side of figs 4 and 5)) and a first edge (fig 8 shows a first edge where outer wrapper 16 interfaces with wrapper channel 200) extending around the first opening; a liner (inner liner 18) having a second opening (the front of inner liner 18 is open (left side of figs 4 and 5)) and a second edge (fig 8 shows a second edge where inner liner 18 interfaces with liner channel 204) extending around the second opening; a thermal bridge (trim breaker 20) having a first portion with a first channel (wrapper channel 200) disposed thereon, the thermal bridge further including a second portion inwardly extending from the first portion (fig 8 shows the liner channel 204 on the inwardly projecting extension offset both inwardly and lower than the wrapper channel 202) and having a second channel (liner channel 204) disposed thereon, wherein the first and second channels are vertically and horizontally offset (fig 8 shows the liner channel 204 on the inwardly projecting extension offset both inwardly and lower than the wrapper channel 202) from one another, and further wherein the first and second edges are received in the first and second channels (fig 8 shows the first edge of the outer wrapper 16 in the wrapper channel 200 and the second edge of the inner liner 18 in the liner channel 204), respectively; and a refrigerated compartment (upper refrigerating compartment 102) having an outer opening, wherein the refrigerated compartment includes a front portion defined by the second portion of the thermal bridge and a rear portion defined by the liner (figs show that the thermal bridge is at the front of a refrigerated compartment and the liner extends along all other sides including the back), wherein the second edge of the liner is inset from the outer opening of the refrigerated compartment (fig 8 shows the liner channel 204 on the inwardly projecting extension offset both inwardly and lower than the wrapper channel 202).

Regarding claim 16, Dherde teaches the refrigerator of claim 15 as stated above, wherein the wrapper (outer wrapper 16) is comprised of a sheet metal material ([0031] “it is contemplated that the metallic frame 40 can be directly attached to the outer wrapper 16 of the cabinet 12. It is also contemplated that the metallic frame 40 can be incorporated as a thickened or reinforced portion of the outer wrapper 16. The thickening or reinforcement of the outer wrapper 16 can be accomplished through the addition of structural material at the portions described above or through folding over of the outer wrapper 16 to form thickened portions of the outer wrapper 16.”)

Regarding claim 18, Dherde teaches the refrigerator of claim 15, wherein the thermal bridge (trim breaker 20) is comprised of a polymeric material ([0032] “It is contemplated that the trim breaker 20 and inner liner 18 can be made of plastic, polymer”).

Regarding claim 19, Dherde teaches the refrigerator of claim 15 as stated above, wherein the first portion of the thermal bridge (left side of trim breaker 20) defines an upright sealing surface (figs 4, 5, and 9 show an upright sealing surface) for the refrigerator (appliance 14), and further wherein the second portion of the thermal bridge (right side of trim breaker 20) includes a inwardly projecting extension extending orthogonally to the upright sealing surface (fig 8 shows an inwardly projecting extension with a horizontal portion, where horizontal is orthogonal to vertical).

Regarding claim 20, Dherde teaches the refrigerator of claim 19 as stated above, including: an outwardly opening channel (loop channel 182) disposed on an opposite side of the upright sealing surface (figs 4, 5, and 9 show the first channel and third channel opposite the sealing surface) relative to the first inwardly opening channel (wrapper channel 200); and a conduit ([0035] “The heat loop 180 can include a conduit through which a thermal material is delivered for transferring heat from the heat loop 180 to the contact surface 184”) received in the outwardly opening channel ([0035] “heat loop 180 that is disposed within a loop channel 182”), wherein the conduit contains a heated medium ([0035] “The heat loop 180 can include a conduit through which a thermal material is delivered for transferring heat from the heat loop 180 to the contact surface 184.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dherde in view of US 20150192356 A1 Kang et al. (hereafter Kang).

Regarding claim 3, Dherde teaches the refrigerator of claim 1 as stated above. While Dherde does not explicitly teach the third channel and the conduit surround the first opening and the second opening, Kang teaches the third channel (mounting portions 410) and the conduit (heating pipe 400) surround the first opening and the second opening (fig 15-17 show the heating pipe 400 surrounding the refrigerator and freezer openings).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to surround the openings as taught by Kang using the refrigerator and heat loop in a channel taught by Dherde for the purpose of preventing condensation on the front edge of the body of the refrigerator ([0160] “As illustrated in FIGS. 15 through 19, a heating pipe 400 for preventing dew condensation that occurs in the outer case 13 may be disposed at the front edge of the inner case 11 of the body 10.”)

Claim 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dherde in view of US 0093046 A Brainard (hereafter Brainard).

Regarding claim 9, Dherde teaches the refrigerator of claim 8 as stated above.
While Dherde does not teach the liner is comprised of a sheet metal material, Brainard teaches the liner is comprised of a sheet metal material (col 1 line 22 “My improvement consists in constructing the body or frame of double wooden walls or casings, in such manner as to form independent and separate airspaces or compartments in the sides, ends, and bottom of the refrigerator, in which the wooden body or frame is sheathed, both internally and externally, with a continuous and hermetically-sealed sheet-metal wrapper”, where internal sheath is the liner and external sheath is the wrapper).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sheet metal liner taught by Brainard into the refrigerator taught by Dherde to form independent and separate airspaces (col 1 line 22 “My improvement consists in constructing the body or frame of double wooden walls or casings, in such manner as to form independent and separate airspaces or compartments in the sides, ends, and bottom of the refrigerator, in which the wooden body or frame is sheathed, both internally and externally, with a continuous and hermetically-sealed sheet-metal wrapper”, where internal sheath is the liner and external sheath is the wrapper).

Regarding claim 10, the combined teachings teach the refrigerator of claim 9 as stated above, wherein the thermal bridge (trim breaker 20) is comprised of a material having a lower coefficient of thermal conductivity as compared to the sheet metal material of the wrapper and the liner ([0032] “It is contemplated that the trim breaker 20 and inner liner 18 can be made of plastic, polymer, or other similar deflectable and potentially crackable material” where plastic is well known to have a lower thermal conductivity than sheet metal).

Regarding claim 17, Dherde teaches the refrigerator of claim 15 as stated above.
While Dherde does not teach the liner is comprised of a sheet metal material, Brainard teaches the liner is comprised of a sheet metal material (col 1 line 22 “My improvement consists in constructing the body or frame of double wooden walls or casings, in such manner as to form independent and separate airspaces or compartments in the sides, ends, and bottom of the refrigerator, in which the wooden body or frame is sheathed, both internally and externally, with a continuous and hermetically-sealed sheet-metal wrapper”, where internal sheath is the liner and external sheath is the wrapper).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sheet metal liner taught by Brainard into the refrigerator taught by Dherde to form independent and separate airspaces (col 1 line 22 “My improvement consists in constructing the body or frame of double wooden walls or casings, in such manner as to form independent and separate airspaces or compartments in the sides, ends, and bottom of the refrigerator, in which the wooden body or frame is sheathed, both internally and externally, with a continuous and hermetically-sealed sheet-metal wrapper”, where internal sheath is the liner and external sheath is the wrapper).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20160258671-A1	ALLARD; PAUL B. discloses a vacuum insulated refrigerator with a wrapper, liner, and trim breaker.
US-6178763-B1		Brancheau; Harry A discloses a refrigeration unit with a thermal break member and an anti-sweat heating mechanism.
US-5720536-A		Jenkins; Thomas Edward discloses a vacuum insulated refrigerator with a wrapper, liner, and breaker strip.
US-2873041-A		ALLEN WILLIAM A discloses a refrigerator with inner and outer shells connected to a trim breaker.
US-20170325634-A1	Cai; Jie discloses a vacuum insulated refrigerator with a wrapper, liner, and trim breaker.
US-20170190081-A1	Naik; Abhay discloses a vacuum insulated refrigerator with a wrapper, liner, and trim breaker and associated manufacturing methods.
US-20170167782-A1	Diptesh; Mukherjee discloses an insulated refrigerator with a wrapper, liner, trim breaker, and renewable insulation.
US-20170003070-A1	Alshourbagy; Mohamed discloses split hybrid multi-component vacuum insulation for a refrigerator.
US-20160109172-A1	KIM; Dae Whan discloses an insulated refrigerator with a wrapper, liner, and multiple breaker styles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763